United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-40162
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

SERGIO ARTURO ROSALES,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:03-CR-1379-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sergio Arturo Rosales pleaded guilty to reentering the

United States illegally after having been deported and after

having been convicted of an “aggravated felony,” a violation of 8

U.S.C. § 1326(a) and (b).   The district court sentenced him to a

60-month prison term and to three years of supervised release.

     For the first time on appeal, Rosales argues that 8 U.S.C.

§ 1326(b) is unconstitutional under Apprendi v. New Jersey,

530 U.S. 466 (2000), because it does not require the fact of a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-40162
                                 -2-

prior felony or aggravated-felony conviction to be charged in the

indictment and proved beyond a reasonable doubt.   As Rosales

concedes, this argument is foreclosed by Almendarez-Torres v.

United States, 523 U.S. 224 (1998), and Almendarez-Torres was not

overruled by Apprendi.   See United States v. Dabeit, 231 F.3d

979, 984 (5th Cir. 2000).

     Rosales also argues that the Supreme Court’s holding in

Blakely v. Washington, 124 S. Ct. 2531 (2004), should be applied

to sentences determined under the United States Sentencing

Guidelines.   He concedes that this argument is foreclosed by this

court’s opinion in United States v. Pineiro, 377 F.3d 464, 465

(5th Cir. 2004), petition for cert. filed (U.S. July 14, 2004)

(No. 04-5263), but he raises it to preserve it for possible

further review.

     AFFIRMED.